MEMORANDUM **
The government did not breach its plea agreement with defendant. See United States v. Benchimol, 471 U.S. 453, 455, 105 S.Ct. 2103, 85 L.Ed.2d 462 (1985) (per curiam). Defendant waived the right to appeal her sentence, and we therefore dismiss her appeal. Because defendant’s waiver also precludes us from considering her argument based on Blakely v. Washington, — U.S.-, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), we deny her motion for supplemental briefing.
APPEAL DISMISSED; MOTION FOR SUPPLEMENTAL BRIEFING DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.